DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 1/25/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a processing apparatus” in claim 1; 
“a processing apparatus” in claim 57; and
a processing apparatus” in claim 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16, 19, 21, and 57 are objected to because of the following informalities:
in claim 16, line 2: “to locate” should be “to be located”
in claim 19, line 2: “the at least one first” should be “the at least one first electrode”;
in claim 19, lines 5-6: “, and the processing apparatus includes one or more of the processor or the stimulator” should be deleted as being redundant to “a processing apparatus including one or more of a stimulator or a processor” of claim 13, lines 7-8;
in claim 21, lines 4-5: “, and the processing apparatus includes one or more of the processor or the stimulator” should be deleted as being redundant to “a processing apparatus including one or more of a stimulator or a processor” of claim 13, lines 7-8;
in claim 57, line 4: “a body” should be “a body of the subject”;
in claim 57, lines 8-9: “the body and the subject” should be “the body of the subject”;
claim 57, line 4 and claim 71, line 2 recites “bioimpedance” as one word while the rest of the claims, including the rest of claim 57 recites “bio impedance” as two words.  The claim language should be consistent with its spelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-10, 13-14, 16, 18-19, 21, 24, 57 and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrical current” in lines 7-8 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein the electrical current is applied by a processing apparatus” in lines 7-8, but it is not clear to what the electrical current is being applied and what relationship this application of current has to any of the claimed methods steps of claim 1.  This recitation is presented as wholly unrelated to all the preceding and succeeding method steps.
Claim 1 recites “inflammatory bowel disease” in line 10, but it is not clear if this recitation is the same as, related to, or different from “inflammatory bowel disease” of claim 1, line 1.  If they are the same, “inflammatory bowel disease” of claim 1, line 10 should be “the inflammatory bowel disease”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claim 72) which depend upon this claim.
Claim 1 recites “gut inflammation” in lines 10-11, but it is not clear if this recitation is the same as, related to, or different from “gut inflammation” of claim 1, line 2.  If they are the same, “gut inflammation” of claim 1, lines 10-11 should be “the gut inflammation”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claim 72) which depend upon this claim.
Claims 2, 8-10, and 72 are rejected by virtue of their dependence from claim 1.
Claim 10 recites “an electrical current” in line 2, but it is not clear if this recitation is the same as, related to, or different from “the electrical current” of claim 1, lines 7-8.  If they are the same, “an electrical current” of claim 10, line 2 should be “the electrical current”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.
Claim 13 recites “inflammatory bowel disease” in lines 9-10, but it is not clear if this recitation is the same as, related to, or different from “inflammatory bowel disease” of claim 13, line 1.  If they are the same, “inflammatory bowel disease” of claim 13, lines 9-10 should be “the inflammatory bowel disease”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claim 19) which depend upon this claim.
Claim 13 recites “gut inflammation” in line 10, but it is not clear if this recitation is the same as, related to, or different from “gut inflammation” of claim 13, line 2.  If they are the same, “gut inflammation” of claim 13, line 10 should be “the gut inflammation”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims which depend upon this claim.
Claim 13 recites “the processing apparatus is located externally to the body of the subject” in line 8.  According to one interpretation, this recitation is a method step in a system claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 14, 16, 18-19, 21, and 24 are rejected by virtue of their dependence from claim 13.
Claim 19 recites “gut inflammation” in line 4, but it is not clear if this recitation is the same as, related to, or different from “gut inflammation” of claim 13, line 2 and/or “gut inflammation” of claim 13, line 10.  Clarification among these recitations is required.
Claim 24 recites “a stimulator” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a stimulator” of claim 13, line 7.  If they are the same, “a stimulator” of claim 24, lines 1-2 should be “the stimulator”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.  Further, if they are different, it is not clear which stimulator is being referred to in the recitation “said stimulator” in claim 24, line 2.
Claim 57 recites “first and second electrodes of a device implanted into a gastrointestinal tract of a body… the second electrode is located externally of the gastrointestinal tract and coupled to the device” in lines 3-8, which render the claim indefinite.  The recitation “first and second electrodes of a device implanted into a gastrointestinal tract of a body” connotes that the second electrode is part of the implanted device while the recitation “the second electrode is located externally of the gastrointestinal tract and coupled to the device” connotes that the second electrode is not part of the implanted device.  These two recitations contradict each other.  This contradiction renders claim 57 indefinite.
Claim 57 recites “bioimpedance” in line 4, but it is not clear if this recitation is the same as, related to, or different from “bio impedance” of claim 57, lines 2-3.  If they are the same, “bioimpedance” of claim 57, line 4 should be “the bio impedance”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claim 71) which depend upon this claim.
Claim 57 recites “the presence” in lines 4-5 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites “inflammatory bowel disease” in line 5, but it is not clear if this recitation is the same as, related to, or different from “inflammatory bowel disease” of claim 57, line 2.  If they are the same, “inflammatory bowel disease” of claim 57, line 5 should be “the inflammatory bowel disease”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim and any claims (such as claim 71) which depend upon this claim.
Claim 57 recites “wherein a processing apparatus is located externally to the body and the subject” in lines 8-9, but it is not clear what relationship this recitation has with the other recitations that have come before it.  Indeed, it appears this recitation has not relationship with any of the recitations that have come before it.
Claim 71 is rejected by virtue of its dependence from claim 57.
Claim 71 recites “a decrease in bioimpedance relative to a control” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a decrease in bioimpedance” of claim 57, line 4.  If they are the same, “a decrease in bioimpedance relative to a control” of claim 71, lines 1-2 should be “the decrease in the bioimpedance relative to a control”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.
Claim 72 recites “one or more characteristics of inflammatory bowel disease or gut inflammation” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “one or more characteristics of inflammatory bowel disease or gut inflammation” of claim 1, lines 10-11.  If they are the same, “one or more characteristics of inflammatory bowel disease or gut inflammation” of claim 72, lines 3-4 should be “the one or more characteristics of the inflammatory bowel disease or the gut inflammation”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.
Claim 72 recites “inflammatory bowel disease” in line 2 and again in line 3, but it is not clear if these recitations are the same as, related to, or different from each other, “inflammatory bowel disease” of claim 1, line 1 or “inflammatory bowel disease” of claim 1, line 10.   Clarification among these recitations is required. 
Claim 72 recites “gut inflammation” in line 2 and again in line 4, but it is not clear if these recitations are the same as, related to, or different from each other, “gut inflammation” of claim 1, line 2, or “gut inflammation” of claim 1, lines 10-11. Clarification among these recitations is required.
Claim 73 recites “first and second electrodes” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a first electrode” of claim 73, line 4 and “a second electrode” of claim 73, line 4, respectively.  If they are the same, “first and second electrodes” of claim 73, line 6 should be “the first and second electrodes”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other in this claim.  
Claim 73 recites “the electrical current” in line 9 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 73 recites “wherein the electrical current is applied by a processing apparatus” in line 9, but it is not clear to what the electrical current is being applied and what relationship this application of current has to any of the claimed methods steps of claim 73.  This recitation is presented as wholly unrelated to all the preceding and succeeding method steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-14, 16, 18-19, 21, and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 13 recites “the processing apparatus is located externally to the body of the subject” in line 8.  According to one interpretation, this recitation requires the body of the subject to be part of the claimed system, which improperly includes a human organism in the claimed system. 
Claims 14, 16, 18-19, 21, and 24 are rejected by virtue of their dependence from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 13-14, 16, 18-19, 21, 24, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/082434 (Davies), in view of U.S. Patent Application Publication No. 2016/0206200 (Poscente)(previously cited).
To the extent that it can be argued that all the features taught by Davies are not provided in a single embodiment, Davies discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized and/or are simple substitutions for each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Davies, and/or because they are simple substitutions for each other as suggested by Davies.  
Also, in paragraph 0093, Davies discloses that:
…For example a nipple electrode is preferably used to measure the voltage and/or impedance between ductal epithelium, surrounding breast tissue, skin and surface or other electrode. The nipple electrode may also be used to pass the current along the ductal system of the breast. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal at the individual ductal orifices at the nipple surface. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal within individual ducts using a modified ductal probe or ductoscope which may have one or more electrodes attached to it. All of these electrodes may be used individually, in combination with one another, and/or in combination with a surface probe or electrodes…
From the above, Davies suggests that impedance can be measure by an electrode within the patient when used in combination with a surface electrode.  This arrangement suggests that the current is passed from the surface electrode such that the internal electrode measures impedance.  
Davies teaches the use of a current generator (paragraph 0127 and 0163 of Davies).  Poscente discloses that such sources are external to the body of the subject (FIG. 3 and paragraph 0055 of Poscente).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the current generator external to the body of the subject since (1) a location is required and Poscente teaches one such location, and/or (2) it limits the number of components inserted into the subject.
With respect to claim 1, the combination teaches or suggests a method of assessing inflammatory bowel disease or gut inflammation in a body of a subject, the method comprising:
measuring an electrical signal between first and second electrodes (measuring transepithelial impedance; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies), the first and second electrodes being located relative to the body, the first electrode being located in a gastrointestinal tract of the body and disposed within a device implanted into the gastrointestinal tract of the body (the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), and the second electrode is located externally of the gastrointestinal tract and coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), wherein the electrical current is applied by a processing apparatus, and the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the current generator); and
determining one or more characteristics of inflammatory bowel disease or gut inflammation based on the measured electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 2, the combination teaches or suggests that the one or more characteristics comprises any one or more of: leakiness of the gastrointestinal tract; permeability of the gastrointestinal tract; and inflammation of a wall of the gastrointestinal tract (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 8, the combination teaches or suggests determining bio impedance of tissue between the first and second electrodes based on the measured electrical signal (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 9, the combination teaches or suggests determining the one or more characteristics based on the determined bio impedance (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 10, the combination teaches that the method further comprises applying an electrical current across tissue between the first and second electrodes (the 103 analysis regarding the current signal generator), and wherein the measuring of the electrical signal is in response to the applied electrical current (determining the impedance is in response to the current signal generator).
With respect to claim 13, the combination teaches or suggests a system for assessing inflammatory bowel disease or gut inflammation, the system comprising:
a device insertable or implantable into a gastrointestinal tract of a body, the device having at least one first electrode (the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies);
a second electrode configured to locate externally to the gastrointestinal tract and coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies); and
a processing apparatus including one or more of a stimulator or a processor (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies), the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the current generator), and 
 the processing apparatus configured to determine one or more characteristics of inflammatory bowel disease or gut inflammation based on an electrical signal measured between the at least one first electrode and the second electrode (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 14, the combination teaches or suggests that the one or more characteristics comprises inflammation of a wall of the gastrointestinal tract (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 16, the combination teaches or suggests that the second electrode is configured to locate in the peritoneal cavity of the body or at a skin surface of the body (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 18, the combination teaches or suggests that the measured electrical signal is indicative of bio impedance of tissue between the at least one first electrode and the second electrode (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies).
With respect to claim 19, the combination teaches or suggests that the processing apparatus is configured to determine bio impedance of tissue between the at least one first and the second electrode based on the measured electrical signal and determine the one or more characteristics of the inflammatory bowel disease or gut inflammation based on the determined bio impedance (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies), and the processing apparatus includes one or more of the processor or the stimulator (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies).
With respect to claim 21, the combination teaches or suggest that the processing apparatus is further configured to apply an electrical current across tissue between the at least one first electrode and the second electrode, and wherein the measured electrical signal is in response to the applied electrical current (using the impedance to determine inflammatory tissue in the GI tract; paragraph 0116 of Davies; paragraphs 0036, 0092-0093, 0102-0103, 0112, 0116, 0118, and 0193-0194 of Davies), and the processing apparatus includes one or more of the processor or the stimulator (the above 103 analysis regarding the current generator and the processor of Davies; paragraph 0128, 0161, and 0165 of Davies).
With respect to claim 24, the combination teaches or suggests that the processing apparatus comprises a stimulator, said stimulator being configured to apply the electrical current (the current signal generator of the combination).
With respect to claim 73, the combination teaches or suggests a method of assessing inflammatory bowel disease or gut inflammation, the method comprising: 
implanting a device into a gastrointestinal tract of a body of a subject, the device having a first electrode disposed therein (implanting the electrode in direct contact with the epithelial lined organ; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies), and 
providing a second electrode coupled to the device (the electrode applied to the skin; paragraphs 0036, 0092-0093, 0102-0103, 0110, 0112, 0116, 0118, and 0193-0194 of Davies; and 
measuring an electrical signal between first and second electrodes (determining the impedance using the skin and internal electrodes of Davies), 
the first and second electrodes being located relative to the body (the electrode in direct contact with the epithelial lined organ and the electrode applied to the skin),
 the first electrode being located in the gastrointestinal tract of the body (the electrode in direct contact with the epithelial lined organ), and
the second electrode is located externally of the gastrointestinal tract (the electrode applied to the skin), 
wherein the electrical current is applied by a processing apparatus (the above 103 analysis regarding the current generator), and
the processing apparatus is located externally to the body of the subject (the above 103 analysis regarding the placement of the current generator and the processor of Davies).

Claims 57 and 71 are is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Poscente, and further in view of U.S. Patent Application Publication No. 2011/0306897 (Imran)(previously cited).
To the extent that it can be argued that all the features taught by Davies are not provided in a single embodiment, Davies discloses a variety of alternative and additional embodiments having features that are provided in a variety of combinations so that the benefits of these various features can be utilized and/or are simple substitutions for each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Davies, and/or because they are simple substitutions for each other as suggested by Davies.  
Also, in paragraph 0093, Davies discloses that:
…For example a nipple electrode is preferably used to measure the voltage and/or impedance between ductal epithelium, surrounding breast tissue, skin and surface or other electrode. The nipple electrode may also be used to pass the current along the ductal system of the breast. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal at the individual ductal orifices at the nipple surface. Another type of electrode may be used to measure the voltage and/or impedance signal, and/or pass a current and measure the signal within individual ducts using a modified ductal probe or ductoscope which may have one or more electrodes attached to it. All of these electrodes may be used individually, in combination with one another, and/or in combination with a surface probe or electrodes…
From the above, Davies suggests that impedance can be measure by an electrode within the patient when used in combination with a surface electrode.  This arrangement suggests that the current is passed from the surface electrode such that the internal electrode measures impedance.  
Davies teaches the use of a current generator (paragraph 0127 and 0163 of Davies).  Poscente discloses that such sources are external to the body of the subject (FIG. 3 and paragraph 0055 of Poscente).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the current generator external to the body of the subject since (1) a location is required and Poscente teaches one such location, and/or (2) it limits the number of components inserted into the subject.
The combination teaches the use of impedance to determine inflammatory tissue in the GI tract.  Poscente teaches the use of a control under normal circumstances (paragraphs 0017 and 0022 of Poscente).  Imran teaches that a decrease in bioimpedance indicates the presence of inflammatory tissue (paragraph 0052 of Imran).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the presence of inflammatory tissue in the GI tract when there is a decrease in impedance relative to a control since a metric and regime for the determination of inflammatory tissue is required and Poscente and Imran provide such a metric and regime.  
With respect to claim 57, the combination teaches or suggests a method of resolving an inconclusive clinical assessment for inflammatory bowel disease, the method comprising 
determining bio impedance across a subject’s gut wall via first and second electrodes of a device implanted into a gastrointestinal tract of a body (determining the impedance using the electrode in direct contact with the epithelial lined organ and the electrode applied to the skin), 
wherein a decrease in bioimpedance indicates the presence of inflammatory bowel disease (see the 103 analysis and paragraph 0052 of Imran), and 
wherein the first electrode is located in the gastrointestinal tract of the body and disposed within the device (the electrode in direct contact with the epithelial lined organ), and the second electrode is located externally of the gastrointestinal tract and coupled to the device (the electrode applied to the skin), and
wherein a processing apparatus is located externally to the body and the subject (the above 103 analysis regarding the placement of the current generator and the processor of Davies).
With respect to claim 71, the combination teaches or suggests that a decrease in bioimpedance relative to a control indicates the presence of inflammatory bowel disease (the 103 analysis; paragraph 0052 of Imran).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Poscente, and further in view of U.S. Patent Application Publication No. 2008/0058874 (Westlund)(previously cited) and U.S. Patent Application Publication No. 2014/0046407 (Ben-Ezra)(previously cited).
The combination teaches the use of impedance to determine inflammatory tissue in the GI tract.  Westlund teaches that simulation of the vagus nerve is a treatment for inflammatory disease (paragraph 0003 and 0028 of Westlund) and Ben-Ezra teaches such treatment for the GI tract (paragraph 0529, 0579, 0599, 0603, 0634, 0667, 1533, 1656, and 1700 of Ben-Ezra).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the subject for inflammatory bowel disease or gut inflammation with vagus nerve stimulation after determining inflammation in the GI tract since it eases the subject’s symptoms.
With respect to claim 72, the combination teaches or suggests treating the subject for inflammatory bowel disease or gut inflammation with vagus nerve stimulation after determining one or more characteristics of inflammatory bowel disease or gut inflammation based on the measured electrical signal (treating the subject for inflammatory bowel disease or gut inflammation with vagus nerve stimulation after determining inflammation in the GI tract).

Response to Arguments
The Applicant’s arguments filed 1/25/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 1/25/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 101
There are new grounds of claim rejections under 35 U.S.C. 101.
Prior art rejections
The Applicant’s arguments with respect to claims 1-2, 8-10, 13-14, 16, 18-19, 21, 24, 57 and 71-73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of claim rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791